Citation Nr: 1118391	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  04-07 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable disability rating for residuals of a right wrist injury.

2.  Entitlement to a compensable disability rating for residuals of a pelvic fracture with right thigh numbness (pelvic disability).

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a lumbar spine disability with radiculopathy to both lower extremities, to include as secondary to a service-connected pelvic fracture with right thigh numbness.

5.  Entitlement to service connection for a disability of the bilateral lower extremities, including the right knee and both hips, to include as secondary to a service-connected pelvic fracture with right thigh numbness.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran had active service from August 1971 to August 1974 and from December 1976 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's service connection and increased rating claims.  In that rating decision, the RO also determined that new and material evidence had not been received sufficient to reopen a previously denied claim for service connection for hypertension.  However, in October 2009, the Board determined that the Veteran had submitted new and material evidence and the Veteran's claim of service connection for hypertension was reopened.  

This matter was remanded in November 2007 and October 2009 for further evidentiary development.  It now returns for appellate review.  As will be discussed in greater detail below, the RO has substantially complied with the dictates of the remands with regard to the Veteran's increased rating and service connection claims, with his exception of the lower extremities claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

In May 2007, the Veteran testified before the undersigned during a travel board hearing.  A transcript of the proceeding has been associated with the claims file.  

The claim of service connection for the Veteran's lower extremities, to include as secondary to his service-connected pelvic disability, is addressed in the REMAND section of this decision and is REMANDED to the RO the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right wrist disability has been manifested by episodes of pain and swelling with flexion limited to 60 degrees, dorsiflexion to 60 degrees, radial deviation to 20 degrees, and right ulnar deviation to 40 degrees.  There is no objective evidence of ankylosis, muscle injury, or neurological deficit of the right hand or wrist.

2.  The veteran's pelvic disability has been manifested by pain and numbness, with radiating pain into his lower extremities, and limitation of motion of hip flexion to 100 degrees, extension to 20 degrees, abduction to 35 degrees, and adduction to 25 degrees.  There was no objective evidence of ankylosis.  

3.  The Veteran failed to report for a scheduled VA examination in March 2010 pertaining to his reopened claim of service connection for hypertension, and he has not provided good cause for his failure to report.  

4.  The Veteran's degenerative disc disease of L4-5 is not related to a disease or injury in service and the preponderance of the evidence is against an etiological relationship (e.g. causation or aggravation) with his service-connected pelvic disability.  


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for a right wrist disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.59, 4.69, 4.71a, Diagnostic Codes 5214, 5215 (2010).

2.  The criteria for a compensable disability rating for a pelvic disability have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §  4.59, 4.69, 4.71a, Diagnostic Codes 5255, 8529 (2010).

3.  The reopened claim of service connection for hypertension must be denied due to failure to report for a scheduled VA examination.  38 C.F.R. § 3.655 (2010).  

4.  The Veteran's degenerative disc disease at L4-5 was not incurred in or aggravated by service and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Further, with regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103 (a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to initial adjudication of the Veteran's claims, a letter dated in November 2001 informed the Veteran of its duty to assist him in substantiating his increased rating and service connection claims, and the effect of this duty upon his claims.  These letters also provided notice of the type of evidence necessary to establish a disability rating or an effective date for the disability on appeal.  See Dingess/Hartman, 19 Vet. App. 473.  Subsequent letters dated in March 2006, November 2007, and September 2008 further satisfied the requirements under Vazquez-Flores.  All these letters addressed the type of evidence needed to show that the Veteran's lumbar spine disability disorder had worsened.  The March 2006 letter also provided notice that should an increase in disability be found, a disability rating would be determined by applying relevant diagnostic codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The Veteran was also notified of how the effective date is determined.  The duty to notify has been satisfied.

The Board also concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The records associated with the Veteran's Social Security Administration (SSA) disability benefits have also been associated with the claims file.  The Veteran has not indicated that there are outstanding records that have not been associated with claims file.  

VA examinations were obtained in association with the Veteran's lumbar spine, lower extremities, right wrist, and pelvic fracture claims on April 2002 and June 2009.  38 C.F.R. § 3.159I (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The Board finds that these examination reports are adequate.  The VA examiners considered the pertinent medical evidence and the Veteran's statements, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings. There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).    As such, the Board finds that the opinions are adequate upon which to base a decision.  

Pursuant to the October 2009 Board remand, the Veteran's claim of service connection for hypertension was reopened and remanded for him to be afforded a VA examination.  The Veteran was scheduled for a VA examination to assess the nature and etiology of his hypertension in April 2010.  However, the Veteran failed to report to this examination.  He has proffered no explanation for his absence.  A Veteran has an obligation to cooperate with VA in the development of his claim; the duty to assist is not a one-way street.  38 C.F.R. § 3.159; Woods v. Derwinski, 1 Vet. App. 190 (1991).  The Board finds that VA's duty to assist has been satisfied.  

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  There is no error or issue that precludes the Board from addressing the merits of this appeal, and there is no assertion to the contrary.

II. Increased Rating

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

a.  Right Wrist Disability

The Veteran is service-connected for residuals of a right wrist injury pursuant to Diagnostic Code (DC) 5215.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The Veteran is right-handed and as such, major, as opposed to minor, hand disability ratings are applicable.  38 C.F.R. § 4.69.  

DC 5215 provides for evaluating limitation of motion of wrist.  Where dorsiflexion is less than 15 degrees or palmar flexion is limited in line with the forearm in either the major or minor hand, a 10 percent rating is provided; this is the maximum schedular rating for limitation of wrist motion.  38 C.F.R. § 4.71a, DC 5215 (2010).  

Pursuant to DC 5214, a 50 percent rating is assigned for ankylosis of the major wrist when such is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  A 40 percent evaluation is assigned for ankylosis of the major wrist when there is ankylosis in any other position except favorable.  A 30 percent evaluation is assigned for ankylosis of the major wrist that is favorable in 20 to 30 degree dorsiflexion.  A 10 percent evaluation is assigned for dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  See 38 C.F.R. § 4.71a, DC 5214 (2010).  

The Board notes that there are additional diagnostic codes for the evaluation of wrist and forearm disabilities. However, the medical evidence does not indicate the Veteran's service-connected disability includes any of the wrist and forearm disorders described from DCs 5205 to 5213.  

For VA purposes, full wrist dorsiflexion or extension is 0 to 70 degrees. Full wrist palmar flexion is 0 to 80 degrees.  Full wrist ulnar deviation is 0 to 45 degrees. Full wrist radial deviation is 0 to 20 degrees.  Full forearm pronation is from 0 to 80 degrees.  Full forearm supination is from 0 to 85 degrees.  38 C.F.R. § 4.71a, Plate I (2010).  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990).

The Veteran maintains that his service-connected right wrist disorder is more severe than the noncompensable rating indicates.  In particular, throughout the appeal period, the Veteran has described limited ability to move his wrist.  After carefully reviewing the evidence, the Board finds that the preponderance of the evidence is against a compensable disability rating for the loss of motion of the wrist.  Despite the Veteran's complaints of sharp pain in his wrist, the objective medical evidence of record does not show that the Veteran has right wrist ankylosis.  In this regard, the Board notes that the Veteran's medical records do not contain a diagnosis of ankylosis of the wrist.

The April 2002 and June 2009 VA examination reports reflect the Veteran's complaints of swelling and pain.  During both examinations, the Veteran provided his medical history and indicated that his right wrist condition had progressively grown worse.

During his April 2002 VA examination, the Veteran reported experiencing pain and intermittent swelling.  Upon physical examination, the Veteran had flexion to 48 degrees, ulnar deviation to 25 degrees, and radial deviation to 20 degrees. The examiner noted that the Veteran was unable to bring his fingers to the distal crease although he was able to touch all fingers to his right thumb.  He also had weak right finger abduction and adduction.  

An April 2002 VA x-ray of the Veteran's right wrist revealed no evidence of any bone or joint injury or disease.  There were no calcifications noted.  He was diagnosed with a normal right wrist.  The balance of the VA treatment records is silent for complaints of or treatment for residuals of a right wrist injury.

The June 2009 VA examination reflects that the Veteran again complained of pain and intermittent swelling, which was treated with a splint.  The examiner noted that the Veteran did not ordinarily use a brace or orthotic.  His wrist did not present problems with activities of daily living.  On examination, the Veteran's range of motion was flexion from 0 to 60 degrees, dorsiflexion from 0 to 60 degrees, volar flexion from 0 to 60 degrees, radial deviation from 0 to 20 degrees, ulnar deviation from 0 to 40 degrees, supination from 0 to 90 degrees, and pronation from 0 to 80 degrees.  There was no change with repetition.  There was mild pain with extremes of radial deviation.  He was tender to palpitation along the radial aspect of the wrist.  However, there was no crepitus or instability.  The flexor and extensor tendons were intact.  There was no evidence that his wrist was ankylosed.  The examiner provided that there were no limitations with regard to wrist dorsiflexion, volar flexion, or palmar flexion.  There was also no evidence of any residual manifestations of the ilium fracture, to include malunion of the femur, fracture of the femur, or fracture of the shaft.  

In considering the Veteran's right wrist pain and limitation of motion, the RO awarded him a noncompensable disability rating under the provisions of DC 5215.  In order for the Veteran to receive a compensable evaluation, there must be evidence of dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm.  According to the objective medical evidence of record, the Veteran's dorsiflexion has actually improved throughout his appeal and has never been limited to 15 degrees.  There is also no evidence that his palmar flexion is limited in line with his forearm.  Further, while the Veteran has reduced range of motion, these findings do not indicate that the Veteran's joint is immobile or fixed in place.  Therefore, the Board finds that a compensable disability evaluation for the right wrist condition is not warranted.

The Veteran testified to limitation of motion of his wrist, decreased strength, and fatigue.  The Veteran's statements describing his symptoms are considered to be competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  He is also found to be credible in these assertions.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, while the Veteran is competent and credible to report his symptoms, the Board finds the medical evidence of record is afforded greater probative weight because whether his right wrist disability falls under the specific diagnostic criteria is a medical question which is not answerable by lay person.  Id.  

The Board has also considered, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected loss of motion of the right wrist is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran did not exhibit instability or weakness on examination.  In this regard, the Board observes that the Veteran complained of pain and swelling in his right wrist. The effect of the swelling and pain in the Veteran's wrist are contemplated in the currently assigned disability evaluation under DC 5215.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  The June 2009 VA examiner indicated that there was no additional pain, fatigue, weakness, or incoordination noted on examination.  

Additionally, as the record contains no evidence showing that the Veteran is entitled to a higher rating for his service-connected loss of motion of the right wrist at any point during the instant appeal, no staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board finds that the current noncompensable percent evaluation is appropriate for the entirety of the rating period.  38 C.F.R. § 4.71, DCs 5214, 5215.

Thus the Board finds that the Veteran is not entitled to a compensable evaluation for his service-connected right wrist disability.  38 C.F.R. § 4.71a, DCs 5214, 5215 (2010).  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on a schedular basis.  38 U.S.C.A. § 5101(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 499, 55 (1990).  

b. Residuals of Pelvic Fracture

The Veteran's residual fracture of the pelvis with right thigh numbness is rated as noncompensable under DC 8529-5255.  Hyphenated diagnostic codes may be used when a rating an unlisted condition by analogy; the additional code shown after the hyphen identifies the basis for the evaluation assigned.  Rating by analogy is appropriate for an unlisted condition where a closely related condition, which approximates the anatomical localization, symptomatology, and functional impairment, is available.  38 C.F.R. § 4.20 (2010).  

DC 8529 provides rating criteria for the paralysis of an external cutaneous nerve of the thigh.  A noncompensable rating is warranted for mild or moderate paralysis.  A 10 percent rating is warranted for sever to complete paralysis of the external cutaneous nerve of the thigh.  38 C.F.R. § 4.124a, DC 8529 (2010).  

DC 5255 provides rating criteria for the impairment of the femur.  A 10, 20, and 30 percent rating is warranted for malunion of the femur with slight, moderate, or marked knee or hip disability, respectively.  A 60 percent rating is warranted for fracture of the surgical neck with a false joint.  A fracture of the shaft or anatomical neck of the femur, with nonunion, no loose motion, and weight bearing preserved with a brace also warrants a 60 percent rating.  However, if there is a fracture of the femur shaft or anatomic neck with loose motion (spiral or oblique fracture) an 80 percent rating is warranted.  See 38 C.F.R. § 4.71a, DC 5255.    

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Other potentially applicable diagnostic codes include DC 5251 for limitation of extension of the thigh, DC 5252 limitation of flexion of the thigh, and DC 5253 impairment of the thigh.  Under DC 5251, a 10 percent is warranted for extension of the thigh limited to 5 degrees.  See 38 C.F.R. § 4.71a, DC 5251 (2010).  Under 5252, a 10 percent is afforded for flexion of the thigh limited to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5252 (2010).  A 20 percent rating is warranted for flexion limited to 30 percent.  Id.  For flexion of the thigh that is limited to 20 degrees, a 30 percent rating is afforded.  Id.  Finally, for flexion limited to 10 percent, a 40 percent rating is warranted.  Pursuant to DC 5253, a 10 percent rating is warranted for limitation of rotation of the thigh, with no ability to toe out more than 15 degrees of the affected leg.  See 38 C.F.R. § 4.71a, DC 5253 (2010).  A 10 percent rating is also warranted to limitation of adduction of the thigh where the Veteran cannot cross his legs.  Id.  Finally, a 20 percent rating is warranted for limitation of abduction with motion lost beyond 10 degrees.  Id.  

At the outset, and as will be discussed below, the evidence does not support a finding that the Veteran has ankylosis of the hip.  As such, DC 5250 is inapplicable.  Further, there is no evidence of a flail joint of the hip and application of DC 5254 is not warranted. 

The Veteran has consistently reported that he is entitled to a compensable disability rating for his pelvic disability asserting numbness, pain, and instability significantly impacts his daily activities.  A May 2001 VA treatment note provides that the Veteran complained of left hip pain.  He was assessed with degenerative joint disease with left hip pain.  A June 2001 x-ray report of the Veteran' left hip showed no evidence of any significant bone or joint injury or disease.  There were no soft tissue calcifications noted.  He was assessed with a normal left hip.  An April 2002 x-ray report of the Veteran's bilateral hips reflected moderate deformities of the interior rami of both pubic bones on the basis of old healed fractures.  His hip joints were intact bilaterally and there was a bony overgrowth defect of the lateral margin of the left innominate bone possibly secondary to periosteal reaction from the old injury.  A December 2003 VA treatment note indicates that the Veteran's gait was coordinated and smooth. There was no misalignment, defects, or deformities of the joints, bones, or muscles noted.  He had full range of motion of his joints with no pain or contractures.  There was no muscle atrophy or weakness noted.  

During his April 2002 VA examination, the Veteran provided his medical history to include a report of his in-service injury.  He indicated that he was hospitalized for eight months and as a result of his injury he has sustained numbness in both legs down to his toes as well as pain.  The Veteran reported to the April 2002 examination, wearing a large back brace, Canadian crutch in his right hand, and a large right knee brace.  The Veteran stated that his pain in his right hip was consistent.  He provided that walking made it worse and that he sometimes became unsteady.  The examiner noted that it was difficult to examine the Veteran as he was unable to turn onto his abdomen and did not want to remove his right knee brace.  Despite this, the Veteran's hip flexion was measured at 40 degrees on his left and 60 degrees on his right.  His abduction was to 20 degrees bilaterally.  Adduction was zero degrees on the left and 15 degrees on the right.  

The Veteran was afforded a VA examination in June 2009 to further assess the nature and severity of the residuals of his pelvic fracture.  During the examination, the Veteran indicated that his pain was located in his buttocks region.  The examiner noted that this location of pain was usually related to the lumbar spine rather than the hips.  Nevertheless, the Veteran provided that he took ibuprofen for the pain and did not have any problems with activities of daily living.  He did not wear a brace or orthotic on his hip nor did he use an assistive device to ambulate.  The Veteran indicated his ability to walk half a block.  The Veteran provided that he did not have any limitations with regard to his hips other than prolonged walking and standing.  He denied flare-ups.  The Veteran also indicated that his numbness had abated.  

On physical examination, the Veteran provided that his left hip showed flexion to 100 degrees, extension to 20 degrees, internal rotation to 20 degrees, external rotation to 30 degrees, abduction to 35 degrees, and adduction to 25 degrees.  He did not have crepitus or instability.  There was no change noted with repetition.  Pain was noted at the extremes of internal rotation.  He was nontender to palpation over his greater trochanter.  The examiner indicated the fracture of the ilium had healed and there was no residual defect.  He also noted that the Veteran's right thigh numbness had resolved.  There was no evidence of radiculopathy as there was no focal weakness and no focal deficits in his deep tendon reflexes which would be required to have a diagnosis of radiculopathy.  He provided that evidence of residual manifestations of the ilium fracture noted and no additional pain, fatigue, weakness or incoordination noted.  

The Veteran testified to the progressive onset of radiating pain and numbness into his lower extremities as well as generalized pain in his pelvic area.  The Veteran's statements describing his symptoms are considered to be competent evidence.  See Jandreau, 492 F.3d 1372.  He is also found to be credible in these assertions.  See Caluza, 7 Vet. App. 498.  While the Veteran is competent and credible to report his symptoms, the Board finds the medical evidence of record is afforded greater probative weight because whether his pelvic disability falls under the specific diagnostic criteria is a medical question which is not answerable by lay person.  Id.  
	
The evidence of record does not indicate that the Veteran should be afforded a compensable rating for the residuals of a pelvic fracture with right thigh numbness.  There is no objective medical finding that the Veteran suffers from any paralysis to his thigh.  Specifically, the June 2009 VA examiner indicated that there was no focal weakness or deficit in his deep tendon reflexes necessary for a diagnosis of radiculopathy.  Further, the June 2009 examiner acknowledged that the Veteran had fractured his pelvis in-service and x-rays showed that it had healed.  However, the medical evidence does not support a finding that the Veteran currently suffers from a slight hip disability.  Specifically, June 2009 examiner indicated that the Veteran had a fracture of the ilium in service and he no longer had any residual deficits.  The examiner also provided that the Veteran's right thigh numbness had resolved and there was no evidence of radiculopathy.  As such, the Veteran is not entitled to a compensable rating under DC 5255 or DC 8529.  

Looking at the other applicable diagnostic codes mentioned above, the Veteran does not warrant a compensable rating under DC 5251 as the extension of his thigh was not limited to 5 degrees.  Further, flexion was not limited to 45 degrees (DC 5252), and there was no indication that the Veteran's rotation was limited to preclude him from pointing his toe out more than 15 degrees (DC 5253).  

The Board has also considered, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected pelvic disorder is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran did not exhibit instability or weakness on examination.  In this regard, the Board observes the Veteran's complaints of pain. The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  

The record contains no evidence showing that the Veteran is entitled to a higher rating for his service-connected right pelvis at any point during the instant appeal, no staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board finds that the current noncompensable percent evaluation is appropriate for the entirety of the rating period.  

Thus the Board finds that the Veteran is not entitled to a compensable evaluation for his service-connected pelvic disability.  38 C.F.R. § 4.71a, DCs 5251 to 5255 (2010).  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on a schedular basis.  38 U.S.C.A. § 5101(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 499, 55 (1990).  

c. Extra Schedular

The Board has also considered whether a referral for extra-scheduler rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned scheduler evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate is required for extra-scheduler consideration referral).

The scheduler evaluation for the Veteran's pelvic and wrist disabilities are adequate.  The Veteran disagrees with the ratings primarily on the basis of painful residuals.  In other words, he does not have any symptoms from his service-connected disorders that are unusual or are different from those contemplated by the scheduler criteria.  The Veteran does not have "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluations for his level of impairment.  The available scheduler evaluations for these service-connected disabilities are adequate.  Referral for extra-scheduler consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-scheduler consideration is moot.  See Thun, 22 Vet. App at 115.

Lastly, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran testified that he was employed.  While he must sometimes modify his workload, it has not impacted his ability to obtain substantial employment.  The record does not show that he is incapable of obtaining substantial employment.  As such, the issue of entitlement to a total disability rating based on TDIU has not been raised.  

III.  Service Connection

a. Hypertension

Historically, the Veteran's petition to reopen his claim of service connection for hypertension was granted in a January 2009 Board decision.  The matter was remanded to schedule the Veteran for a VA examination.  

In a March 2010 letter, the Veteran was notified that a VA facility would schedule him for an examination.  The RO referenced 38 C.F.R. § 3.655 and explained that it was important that he report for his examination because the consequences for failure to report for the VA examination without good cause may include denial of his claim.  

The Veteran was scheduled for such an examination in April 2010; however, he failed to report to this examination.  The RO sent the Veteran a supplemental statement of the case in January 2011 which noted that he had failed to report for his VA examination scheduled in April 2010.  The Veteran did not respond.

Regulations provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination, and a claimant, without good cause (i.e., the illness or hospitalization of the claimant and death of an immediate family member), fails to report for such examination or re-examination, action shall be taken in accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655 as appropriate.  38 C.F.R. § 3.655(a).  When the missed examination is scheduled in conjunction with a reopened claim, the claim shall be denied.  38 C.F.R. § 3.655(b) (emphasis added).

The Board concludes that the reopened claim must be denied because the Veteran failed to report for his VA examination in April 2010 without showing good cause for the failure to report.  38 C.F.R. § 3.655(b); see also Kyhn v. Shinseki, 23 Vet. App. 335, 342 (2010) (acknowledging that 38 C.F.R. § 3.655(b) compelled the Board to deny the appellant's claim to reopen for failure to report for his scheduled examination).

 b. Lumbar Spine

The Veteran asserts that his lumbar spine disability was caused by his service-connected pelvic disability.  The Board will analyze both secondary and direct service connection to afford the Veteran the greatest opportunity to substantiate his claim.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.

As an initial matter, post-service treatment records indicate that the Veteran suffers from residuals of lumbar strain and degenerative disc disease at L4-5.  Thus, there is no question that he does suffer from a current disability.  As such, the Board will first look to the issues of whether his service-connected pelvic disability has caused or aggravated the Veteran's lumbar spine disability.  

The Veteran contends that he began experiencing low back pain from in-service parachute jumping.  He indicates that he started to experience numbness in the lumbar spine shortly after service discharge and sitting and walking cause pain radiate into his lower extremities.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. \\Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent and credible to report symptoms related to his lumbar spine.  

But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, lumbar spine problems, to include degenerative disc disease, are not conditions that can be causally related to military service by lay testimony.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Veteran is not competent to proffer a diagnosis or provide an opinion as to the etiology of his lumbar spine disorder.  

Turning to the competent medical evidence, a February 2001 private treatment note indicated that the Veteran had central disc herniation at L4-5 which resulted in an S1 radiculopathy and bilateral L5 nerve root injury.  An April 2002 VA treatment note provides that the Veteran had chronic radiating low back pain.  This treatment note indicated that this injury was followed by workman's compensation.  

An April 2001 VA psychology individual therapy treatment note indicates that the Veteran suffered from chronic back and hip pain with bilateral sciatica.  In the June 2009 VA examination report, the Veteran reported that he had repetitive type injures from parachute jumping and jumping in and out of trucks.  He testified to having a MRI performed after service discharge which showed a herniated nucleus pulposus at L4-5.  The Veteran reported pain in his lumbar spine, aggravated with prolonged walking or sitting, which radiated into his lower extremities and caused numbness in the lumbar spine.  The examiner noted that the Veteran had two injections into his lower back in 1999 which seemed to help.  The Veteran was assessed with residuals of lumbar strain and degenerative disc disease at L4-5.  The examiner opined that his current lumbar spine disability is less likely than not related to his military service or his service-connected pelvic fracture.  The examiner reasoned that his degenerative disc disease, which was diagnosed after service discharge is likely to be an age-related progression since he was treated for repetitive-type injuries which were more likely to result in lumbar strain and are not related to degenerative disc disease.  

The Board places great probative weight on the June 2009 VA examination report as the VA examiner reviewed the claims file, became familiar with the Veteran's medical history, and provided a reasoned medical opinion.  Further, it is the only competent evidence which provides an etiological opinion as to his lumbar spine disability.  As such, the Board finds that the Veteran's lumbar spine disability is not directly or secondarily related to service.  See Allen, 8 Vet. App. 374.  

Again, to afford the Veteran every possible consideration, the Board will also consider direct service connection.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  

The Veteran's service treatment records include a November 1979 separation examination wherein the Veteran provided that he suffered from a fracture of the pelvis with occasional low back pain for which he was given a P4 profile and treated with analgesics.  However, the November 1979 separation examination showed that the Veteran's lower extremities were clinically normal.  Again, the post-service medical records indicate that the Veteran was diagnosed with degenerative disc disease many years after service discharge.  These records do not provide the etiology of the Veteran's hypertension.  Further, the June 2009 VA examination report provided the only competent etiological opinion indicating that the Veteran's lumbar spine disability was not related to his service.  Further, the Veteran was not diagnosed with any lumbar spine disability until many years after service, which weighs against his claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  The Board finds that service connection must fail on a direct basis.  See Davidson, 581 F.3d 1313.  

The Board finds that the preponderance of the evidence is against the Veteran's claim on a direct and secondary basis.  Consequently, the benefit-of-the- doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  


ORDER

Entitlement to a compensable disability rating for residuals of a right wrist injury is denied.  

Entitlement to a compensable disability rating for residuals of a pelvic fracture with right thigh numbness is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a lumbar spine disability with radiculopathy to both lower extremities, to include as secondary to a service-connected pelvic fracture with right thigh numbness, is denied.


REMAND

In this case, the Veteran was examined by VA in April 2002 and June 2009 to obtain opinions as to the etiology of his lower extremity disabilities, to include his hip and knee disabilities.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the above-noted examinations are inadequate.  During the April 2002 examination, the examiner diagnosed the Veteran with an old pelvic fracture including the left iliac and pubic and degenerative joint disease of both hips.  The examiner opined that the Veteran's gait disturbance from the fractured pelvis was not likely caused by the degenerative joint disease of his left hip although a severe pelvic fracture could have damaged the left hip.  This opinion is unclear and speculative.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993)(medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection).  As such, this examination is inadequate.  

Further, the Veteran was scheduled for another VA examination in June 2009 where the examiner noted that the Veteran complained of a history of right knee pain and indicated a 2002 partial medial meniscectomy and microfracture due to high grade chondromalacia.  The Veteran provided that he had pain while walking and being unable to bend down on his knees.  He was diagnosed with residuals of a right knee strain, right knee medial meniscectomy, and microfracture secondary to high grade chondromalacia of the knee.  He had a normal bilateral hip examination.  Unfortunately, the examiner did not proffer an opinion as to the etiology of his lower extremity disabilities.  As such, a clarifying medical opinion is required.  

Accordingly, the case is REMANDED for the following action:

1. Notify the same examiner who performed the June 2009 VA joints examination, if possible, and ask him to provide a medical opinion as to whether the Veteran's lower extremity disabilities, to include his right knee and hip disabilities, are related to his service-connected pelvic disability and/or related to his military service.  The examiner should review the claims file, including the Veteran's service treatment records and VA medical records and render any relevant diagnoses.  All indicated tests should be performed and all clinical findings reported in detail.  

The examiner should state a medical opinion as to whether it is at least as likely as not that any current right knee or hip disabilities are caused or aggravated by his service-connected pelvic disability, as opposed to its being more likely due to some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


